[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                   DEC 27, 2010
                                 No. 10-13257                       JOHN LEY
                             Non-Argument Calendar                    CLERK
                           ________________________

                     D.C. Docket No. 5:09-cr-00041-RS-LB-1

UNITED STATES OF AMERICA,

                                                  lllllllllllllllllllllPlaintiff-Appellee,

                                      versus

STACEY STEMBRIDGE,

                                               lllllllllllllllllllllDefendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (December 27, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Stacey Stembridge appeals his sentence of 87 months of imprisonment for

conspiracy to distribute and possession with intent to distribute more than 500
grams of cocaine. 21 U.S.C. § 841(b)(1)(B)(ii). Stembridge argues that his

sentence is unreasonable. We affirm.

      Stembridge argues that his sentence is procedurally unreasonable because

the district court failed to consider whether he was entitled to a reduction of

sentence for his substantial assistance, but this argument lacks merit. The district

court “may depart from the guidelines . . . [u]pon motion of the government stating

that the defendant has provided substantial assistance,” and the comments to the

provision state that “[s]ubstantial weight should be given to the government’s

evaluation of the extent of the defendant’s assistance.” U.S. Sentencing

Guidelines Manual § 5K1.1 & cmt. n.3 (2009). The government did not move for

Stembridge to receive a lesser sentence and, when the district court discussed the

matter with the parties, the government stated that Stembridge “did not qualify”

for the reduction because he did not “cooperate[] [until] after [he was] in federal

custody.” The district court determined that a sentence “at the top of the guideline

range was necessary because Stembridge’s “Criminal History Category under-

represent[ed] the seriousness of his criminal history” and that “[a] lower sentence

would not be sufficient.” See United States v. Irey, 612 F.3d 1160, 1194–95 (11th

Cir. 2010) (discussing Rita v. United States, 551 U.S. 338, 358, 127 S. Ct. 2456,

2469 (2007)). The district court did not commit a procedural error in sentencing

                                          2
Stembridge.

     We AFFIRM Stembridge’s sentence.




                                  3